       Case 4:20-cv-02078-MWB Document 21 Filed 11/10/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                 )                CIVIL ACTION
PRESIDENT, INC.; LAWRENCE           )
ROBERTS; and                        )
DAVID JOHN HENRY                    )
                                    )                No. 4:20-cv-02078-MWB
             Plaintiffs,            )
                                    )
      v.                            )
                                    )
KATHY BOOCKVAR, in her capacity )
as Secretary of the Commonwealth of )
Pennsylvania; ALLEGHENY             )
COUNTY BOARD OF ELECTIONS; )
CENTRE COUNTY BOARD OF              )
ELECTIONS; CHESTER COUNTY           )
BOARD OF ELECTIONS;                 )
DELAWARE COUNTY BOARD OF )
ELECTIONS; MONTGOMERY               )
COUNTY BOARD OF ELECTIONS; )
NORTHAMPTON COUNTY BOARD )
OF ELECTIONS; and                   )
PHILADELPHIA COUNTY BOARD )
OF ELECTIONS;                       )
                                    )
             Defendants.            )

                         APPEARANCE OF COUNSEL

To:   The clerk of court and all parties of record

      I am admitted to practice in this court, and I appear in this case as counsel

for: Centre County Board of Elections.
Case 4:20-cv-02078-MWB Document 21 Filed 11/10/20 Page 2 of 3




                     Respectfully submitted,
                     Babst, Calland, Clements and Zomnir, P.C.


                     By: /s/ Elizabeth (Betsy) A. Dupuis
                     Elizabeth (Betsy) A. Dupuis (PA ID No. 80149)
                     330 Innovation Blvd., Suite 302
                     State College, PA 16803
                     bdupuis@babstcalland.com
                     Phone (814) 867-8055
                     Fax (814) 867 8051
                     Firm PA ID No. 812

                     Counsel for Centre County Board of Elections

                     Date: November 10, 2020
       Case 4:20-cv-02078-MWB Document 21 Filed 11/10/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of November 2020, a copy of the

foregoing Appearance of Counsel was served via the court’s electronic filing system

upon all counsel of record.




                                      /s/ Elizabeth (Betsy) A. Dupuis
